Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1, 2, 4-9, 13, 14, and 19 in the reply filed on November 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 3, 10-12, 15-18, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-7, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Uhlenbrock et al. (US 6,127,192; Uhlenbrock)
Re Claims 1, 2: Uhlenbrock discloses a method for forming a layer by vaporizing a precursor composition. col.1, ll. 60-67.  The solvents usable in the precursor composition include lactones. col.4, ll. 8-20. Uhlenbrock notes the desire of utilizing aprotic solvents due to the sensitivity of certain 

Re Claim 4, 14, 19: The composition comprises an organo metal halide, which is a complex. See Formula I below.

    PNG
    media_image1.png
    918
    594
    media_image1.png
    Greyscale



Re Claims 7: Uhlenbrock deposits the film on a glass substrate. col.8, ll. 8-15. 

Re Claim, 13: Uhlenbrock discloses the use of polyamine solvents, as well as mixtures of solvents.  col.4, ll. 8-26.

Claims 1, 2, 4-7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meiere et al. (US 6,809,212; Meiere)
Re Claims 1, 2, 6: Meiere discloses a composition that comprises a solvent selected from lactones and aprotic solvents. col.4, l. 62- col.5, l. 10.  Meiere subjects the composition to a temperature in the range of -100C to 65C. col.5, ll. 15-20. Meiere subjects the composition to a CVD process in which the deposition occurs utilizing a carrier gas, col.7, ll.5-10, and reactive gas. col.7, ll.10-20. The deposition forms a film on a substrate. col.7, ll. 20-25. 

Re Claims 4, 19: The composition utilizes an organometallic compound. col.2, ll. 45-52. 

Re Claim 5: The composition comprises an ammonium compound. col.4, ll. 28-35; see also col.5, l.66 - col.6, l.7. 

Re Claims 7: Meiere deposits the layer on substrate such as glass. col.8, ll. 22-37. 

Re Claim 13: The solvent can comprise polyamines. col.4, ll. 62-67.

Re Claim 14: Meiere utilizes a metal complex. col.10, ll.25-36. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlenbrock et al. (US 6,127,192; Uhlenbrock) in view of Barrow et al. (US 4,894,116)
Re Claims 8: Uhlenbrock discloses depositing the layer on a semiconductor substrate or assembly to form a metal oxide layer. col.8, ll. 7-24. The deposition can be on the substrate itself or on a layer of the substrate assembly. Id. 
Uhlenbrock does not explicitly disclose the deposition happening on a base comprising a tin-doped indium oxide layer. However, Barrow discloses deposition of metal oxides above tin-doped indium oxide layers. col.4, ll.55-65.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Uhlenbrock and form a metal oxide layer over a tin-doped indium oxide layer because the method of Uhlenbrock is suitable for semiconductor assemblies and Barrow discloses the structure and layers of such a substrate.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Meiere et al. (US 6,809,212; Meiere) in view of Holliman et al. (US 2012/0240993; Holliman)
Meiere discloses formation of films on substrate such as semiconductors but does not disclose the substrate comprises fluorine doped indium oxide layer. Meiere’s films form metal layers. col.7, ll. 21-25. 

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Meiere and form the platinum electrode layer over the ITO or titania layer because the method of Meiere is suitable for deposition of semiconductor assemblies and Holliman discloses the structure and layers of such a substrate.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712